Citation Nr: 1537988	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-32 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis multiple joints.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983 and from September 2005 to November 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was previously represented by a private attorney.  In February 2015, the attorney withdrew representation from the Veteran's case.  See 38 C.F.R. § 20.608 (2014).  The Veteran has not appointed a new representative and is therefore pro se.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In December 2013, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He indicated that he had lost his job in the North Carolina Army National Guard due to service-connected disabilities.  Based on these statements, and in light of Rice, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part and parcel of the claim for an increased rating for PTSD.

The issue is entitlement to service connection for arthritis multiple joints is addressed in the REMAND portion of the decision below and is remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran maintains substantially gainful employment with the City of Goldsboro, North Carolina.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A January 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in February 2011.  The examination, and opinions are sufficient for deciding the claim.  They are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Legal Framework for Mental Disorder Ratings

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran's treatment records also include Global Assessment of Function (GAF) scores.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).




IV.  Analysis

The appeal period before the Board begins on November 3, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran seeks an increased evaluation for service-connected PTSD, currently rated as 30 percent disabling pursuant to DC 9411.  See 38 C.F.R. § 4.130.  For the reasons that follow, the Board finds that a higher rating is not warranted.

For the entire period on appeal, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, supportive of his current 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  This conclusion is supported by the February 2011 VA psychiatric examination, wherein the psychologist determined that this level of impairment is produced by symptoms such as: depression, chronic sleep impairment, nightmares and flashbacks, avoidance of trauma or activities that arouse recollection of the military stressors, decreased interest in activities, feelings of detachment from others and social isolation, restricted range of affect, irritability, difficulty at work, hyperarousal, hypervigilance, and exaggerated startle response.  The psychiatrist also assigned a GAF score of 65 and noted that the Veteran's prognosis is good given his willingness to receive care and the support of his wife and daughter.

Conversely, the Board finds that the Veteran's symptoms do not approximate a higher 50 percent rating because they are not of such severity or frequency to produce occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411.  Indeed, the Veteran's GAF score of 65 indicates that he experiences mild symptoms that produce some social and occupational difficulty but that he generally functions pretty well.  See February 2012 VA psychiatric examination.  The Veteran has not shown to experience impairments with regards to speech, memory, judgement, or thinking, as are contemplated by a 50 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  There have been no allegations of poor hygiene.  He has not shown to have panic attacks, suicidal ideation, homicidal ideation, or any serious symptoms which would be indicative of a worse overall clinical picture.  Id.  The Board notes that he has demonstrated a restricted affect and some difficulty at work (arguing with supervisors), but the Board finds that these symptoms do not approximate a higher 50 percent rating as they were considered by the February 2011 VA psychologist, who determined that they approximate a lesser degree of social and occupational impairment.  The Veteran has also shown disturbances of motivation and mood; however, for the same reason, the Board finds that these do symptoms do not cause the Veteran's overall clinical picture to approximate occupational and social impairment with reduced reliability and productivity.  Indeed, the 30 percent criteria contemplate occasions when the Veteran is unable to perform occupational tasks.  Much of the difficulty described occurs in a context of the Veteran's employment, reflecting his ability to perform his task.  

The Board has also considered the Veteran and his spouses' statements.  They have reported that the Veteran's PTSD causes depression, stress, nightmares, that he does not do well in groups of people, and that he sleeps all night and half the day.  The Veteran and his spouse are competent to report these readily observable symptoms and the Board finds them to be credible; however, this lay evidence is consistent with the remaining evidence of record and, accordingly, it does not demonstrate that the Veteran experiences greater social and occupational impairment than contemplated by his current 30 percent rating.  38 C.F.R. § 4.130, DC 9411.

In summary, the Board finds that the Veteran's PTSD approximates the criteria for a 30 percent rating pursuant to DC 9411.  Id.  The evidence does not approximate occupational and social impairment with reduced reliability and productivity, corresponding to a higher 50 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert, 1 Vet. App. at 53.  An increased rating is not warranted.





V.  Other Considerations

Staged Rating

The Board finds that the Veteran's level of social and occupational impairment has been relatively stable throughout the period on appeal and therefore concludes that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 505.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

Here, the Veteran's PTSD results in symptoms such as depression, chronic sleep impairment, nightmares and flashbacks, avoidance of trauma or activities that arouse recollection of the military stressors, decreased interest in activities, feelings of detachment from others and social isolation, restricted range of affect, difficulty at work, hyperarousal, hypervigilance, anger and irritability, stress, work difficulty, and exaggerated startle response.  The Board notes that some of these symptoms (e.g., anger and irritability) are not enumerated in the schedular rating criteria; however, all of these symptoms were considered in determining the level of the Veteran's social and occupational impairment.  Moreover, the Board emphasizes that the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Thus, the Board finds that the first step in Thun has not been met; the schedular criteria are adequate to evaluate the Veteran's PTSD.  See 22 Vet. App. at 115-16.  The Veteran's disability picture is contemplated by the rating schedule; referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Veteran also seeks entitlement to a TDIU and, as noted in the INTRODUCTION, this claim is part and parcel of the increased rating claim for PTSD.  See Rice, 22 Vet. App. 477.  A TDIU may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In the Veteran's case, notwithstanding the fact that he was discharged from the North Carolina Army National Guard due to his service-connected PTSD, thereby losing a source of income, he has otherwise maintained gainful employment working in maintenance for the City of Goldsboro, North Carolina.  See April 2014 VA Form 21-4192; December 2013 VA Form 21-8940.  Accordingly, a TDIU is not warranted.





ORDER

A disability rating in excess of 30 percent for service-connected PTSD is denied.

A TDIU is denied.


REMAND

The Veteran also seeks service connection for arthritis multiple joints.  The Board finds that the Veteran's VA treatment records do indicate the presence of degenerative changes.  See, e.g., October 2011 Rheumatology Outpatient Note.  The record also reveals that the Veteran reported swollen, stiff, or painful joints on his June 2007 Post-Deployment Health Reassessment.  Accordingly, the Board finds that there is evidence that the Veteran has a current disability that may be related to his active military service.  As he has not been afforded a VA examination in connection with this claim, remand for such an examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any joint disability found to be present.  The entire claims file must be reviewed.

The examiner should take a history of the Veteran's joint pain history and determine whether he has a disability, to include arthritis.  The examiner should specify the particular joints affected by any disability.  If a disability is ruled out, a thorough explanation should be provided.

For any identified disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in or is otherwise related to the Veteran's active service, including the joint complaints noted on the 2007 post deployment health reassessment.  

The lay evidence of record should be considered and discussed.  Any contradictory evidence should be addressed.  A complete rationale must be provided for all opinions provided.

3.  Re-adjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


